Citation Nr: 9913430	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-29 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Waiver of recovery of loan guaranty indebtedness of $10,000 
plus interest ($16,403.75 previously waived).  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1959 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 Waiver Decision issued by 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office Committee on Waivers and Compromises 
(RO) which allowed the veteran a partial waiver of $16,403.75 
of a total indebtedness of $26,403.75, but which concluded 
that requiring the veteran to repay the remaining $10,000 
would not be against the principals of equity and good 
conscience.  This case was previously remanded by the Board 
for additional development in September 1998.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure and sale of the subject property 
which resulted in a loan guaranty indebtedness initially 
assessed at $26,403.75 of which the RO previously allowed a 
partial waiver of indebtedness of $16,403.75, leaving a 
remaining balance of $10,000 plus interest.

3.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

4.  VA was not at fault in the creation of the loan guaranty 
indebtedness.

5.  Requiring the veteran to repay the remaining debt of 
$10,000 would not be inequitable or violate the principles of 
equity and good conscience, and would not result in excessive 
financial hardship or interfere with the veteran's ability to 
provide himself and minor dependent with the basic 
necessities of life.  


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the loan.  38 U.S.C.A. §§ 5107(a), 
5302 (West 1991); 38 C.F.R. § 1.964 (1998).

2.  Recovery of the balance of loan guaranty indebtedness not 
previously waived in the amount of $10,000 plus interest 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107(a), 5302 (West 1991); 
38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is plausible.  As noted 
above, the Board previously remanded this case for 
evidentiary development in September 1998.  This remand was 
essentially to allow the veteran an opportunity of 
substantiating his claim that he was financially unable to 
repay the remaining $10,000 of loan guaranty indebtedness.  
He was informed that VA's duty to assist was not exclusively 
a one-way street.  He was requested to provide income tax 
returns and an updated financial status report, which he did.  
He was also requested to provide, to the extent possible, 
written documentation or verification of all items contained 
in the financial status report, particularly the monthly 
expenses, which he did not.  Accordingly, all of the facts 
have been developed as far as practicably can be 
accomplished, and no further assistance is necessary to 
comply with the duty to assist.

Facts:  The evidence on file shows that the veteran and his 
co-obligor spouse purchased the subject home in Fontana, 
California, in March 1989 for $92,920 using the veteran's VA 
loan guaranty eligibility.  The loan was for 30 years at 
10.5 percent interest with a monthly payment for principal 
and interest of $850.  The veteran and his co-obligor spouse 
were shown to have sufficient income to make the monthly 
mortgage payment.  The first payment due was for May 1989.  

The loan guaranty file shows that the veteran and his co-
obligor spouse failed on several occasions to meet their 
monthly mortgage obligation as it became due.  In February 
1990, the lender issued a Notice of Default indicating that 
no payment had been received for December 1989, the eighth 
payment due on the subject home.  This report stated that the 
lender had been unable to determine the reason for the 
default as the mortgagor had "been evasive."  The veteran's 
November 1990 house payment check was returned for 
insufficient funds.  This default was apparently later cured.  

The lender issued another Notice of Default in June 1991 
indicating that no payment had been received for April 1991.  
This document indicated that the veteran's attitude toward 
default was "evasive."  The veteran's check for the April and 
May house payments was returned for insufficient funds.  In 
mid-June 1991, the veteran stated that the reason for default 
was because he put money in the wrong checking account.  This 
default was apparently later cured. 

Another Notice of Default was issued by the lender in October 
1991 indicating no payment had been received for August 1991.  
This document indicated that the lender was unable to 
determine the reason for default because the veteran's phone 
was unpublished and he had failed to respond to letters 
offering relief measures.  The reason for default was 
recorded as "no contact."  The following month in November 
1991, the lender issued a Notice of Intention to Foreclose.  
That document stated that the lender had been unable to 
contact the mortgagor to learn of the reason for default as 
his phone was unlisted.  Letters warning of foreclosure and 
offering relief had been sent and a property inspection was 
attempted in October 1991.  Foreclosure was recommended.  
However, this default was also apparently cured.  

The loan again fell into default when the veteran failed to 
make the monthly mortgage payment on the subject home for 
October 1994.  The veteran and his co-obligor spouse failed 
to cure this default and the home was sold pursuant to 
foreclosure in August 1995.  Property inspections conducted 
prior to foreclosure indicated that the subject home was in 
poor condition and required considerable expense to make it 
marketable.  VA then paid off a valid claim under the loan 
guaranty to the holder of the veteran's mortgage note and VA 
subsequently notified the veteran of his obligation to repay 
this loan guaranty indebtedness in the amount of $26,403.75, 
plus interest.  

The veteran initially requested waiver of this debt in May 
1996.  Therein, he noted that during his long-term employment 
with General Motors, he was notified of a "mandatory transfer 
to Texas" and that he "had approximately two weeks to 
relocate."  He said he had made attempts to rent the subject 
home but time did not permit him to put the house on the 
market.  He said he could not afford to maintain two separate 
residences.  He also stated that he and his wife were now 
separated and when "she found out" that he had relocated to 
Texas, there were "back expenses" he had to pay her.  He said 
he also had a daughter in California that he supported while 
in school.  He admitted fault in not notifying VA directly of 
his abandonment of the subject home.  

In June 1997, the veteran submitted a statement indicating 
that he remained employed with General Motors.  In addition 
to his daughter, he stated that he now supported a 3-month 
old grandson.  He said he also supported his estranged wife 
who had recently been diagnosed with colon cancer.  Because 
of her condition, she had to quit work and had no other 
income.  His opportunity to work overtime had decreased.  He 
said he could not afford to repay the remaining $10,000 of 
indebtedness.  Also submitted was a hand-written note from a 
doctor which indicated that the veteran's co-obligor spouse 
was diagnosed with cancer in February 1997, that she 
underwent preoperative radiation and chemotherapy, and that 
she underwent surgery in May 1997.  

In his October 1997 appeal, the veteran wrote that his 
spouse's illness cost him an extra $20 per week 
transportation to the doctor, his grandson cost an additional 
$30 or more per week, that he had an additional $20 travel 
expenses to and from work himself.  He submitted a Xerox copy 
of a financial status report which he had previously 
submitted in May 1996.  

The Board remanded this case in September 1998 requesting 
more up-to-date financial information and documentation to 
support the veteran's claimed expenses.  In response, the 
veteran submitted individual income tax returns, claiming 
status as a head of household, indicating gross annual wages 
for 1995 of $55,806, for 1996 of $49,124, and for 1997 of 
$51,407.  In 1995 and 1996, he claimed his daughter as a 
dependent but in 1997, he claimed both a daughter and a 
grandson as dependents.  At no time did he claim his 
estranged spouse as a dependent.

He also submitted a November 1998 financial status report 
which indicated continued employment with General Motors 
since April 1968, and which said he supported his 24-year-old 
daughter and 20-month old grandson but did not report any 
support to his estranged wife.  Monthly gross salary was 
reported as $3,676.  This financial status report indicated 
that he lived at the same address in Arlington, Texas, which 
he had lived at the time he filed his May 1996 financial 
status report.  Since that earlier report, rent had increased 
from $555 to $605 per month, food expense had increased from 
$325 to $380 per month, and utility expense had increased 
from $175 to $225 per month.  The May 1996 financial status 
report had indicated that he paid for books and tuition for 
his daughter amounting to $500 to $700 per semester.  
However, in his most recent November 1998 financial status 
report, he reported a monthly expense of $800 for "books and 
tuition for daughter and grandson."  There were no medical 
or other expenses claimed for his estranged spouse.  
Additionally, the most recent financial status report 
indicated that the veteran had purchased a new car for 
$14,000 with a monthly payment due of $348.  There were also 
monthly obligations indicating consumer credit debt to Sears 
and to a credit union.  This financial status report 
indicated that the veteran had no money left over after 
payment of all outstanding monthly expenses.  However, in 
spite of the Board's request on remand and the RO's 
notification of that request to the veteran, he neglected to 
submit any documentation objectively establishing any of his 
claimed monthly expenses.

Law and Regulation:  The law and regulations authorize a 
waiver of collection of loan guaranty indebtedness for a 
veteran where both of the following factors are found to 
exist:  (1) After default, there was a loss of the property 
which constituted security for the loan; and, (2) collection 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
veteran or the Government.  

The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor; (2) balancing of 
fault between debtor and VA; (3) undue hardship of collection 
on the debtor; (4) a defeat of the purpose of any existing 
benefits; (5) the unjust enrichment of the veteran; and, (6) 
whether the veteran changed positions to his detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).  In evaluating whether equity and good 
conscience necessitates a favorable waiver decision, the 
Board must consider all of the relevant specifically 
enumerated elements.  

"Fault of the debtor" is simply defined to be where actions 
of the debtor contribute to creation of the debt.  38 C.F.R. 
§ 1.965(a)(1).  So defined, the concept does not constitute 
bad faith or fraud and does not contemplate any act or 
omission of moral turpitude or wrongdoing.  Simply stated, 
any action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.

Analysis:  The Board finds that the veteran is clearly at 
fault in the creation of the loan guaranty indebtedness in 
issue in this case.  The veteran contends that he received a 
mandatory job transfer from California to Texas with only two 
weeks to relocate and that while he attempted to rent the 
home, time did not permit him to put the house on the market.  
He admits that at no time did he contact VA to report that he 
was abandoning the subject home.

The evidence on file shows that the veteran has had steady 
gainful employment with his current employer for many years.  
Just because the veteran may have had a job transfer did not 
relieve him of his contractual promises to make his monthly 
mortgage payments and his promise to indemnify VA for any 
loss which VA would have to pay his lender by reason of VA's 
loan guaranty.  Additionally, as documented by foreclosure 
inspection, the subject home was maintained in poor condition 
and this contributed to the amount of indebtedness at issue.  
There is no evidence nor is there any argument that VA is in 
anyway at fault for the creation of the indebtedness at 
issue.

Based on the veteran's Federal income tax returns, he is 
shown to have had an annual average gross income for 1995 
through 1997 of $52,000.  This indicates a monthly gross 
salary of $4,333, or about $657 more per month than the 
monthly gross salary of $3,676 reported by the veteran on his 
November 1998 financial status report.  While the veteran 
claims that he has expenses related to his estranged wife's 
illness and support, he submitted no objective evidence of 
that fact nor is there any indication in his November 1998 
financial status report that he incurs any such expenses.  
The November 1998 financial status report contains expenses 
reported for monthly rent, food, and utilities which appear 
reasonable although they are collectively $155 more per month 
than was initially reported in the veteran's May 1996 
financial status report for the same residence.

However, the veteran's claim to payment of $800 monthly for 
books and tuition for his daughter (and for his grandson) 
seems inordinately high and is unsupported by any objective 
documentation.  This is especially so in light of the May 
1996 report which indicated that books and tuition for his 
daughter were $500 to $700 per semester.  Additionally, now 
that the veteran's daughter is 24 years old and without any 
evidence of mental or physical incapacity, VA is not required 
to recognize her as a dependent child.  More importantly, at 
a time when the veteran is claiming an inability to afford 
payment of a $10,000 indebtedness to VA, his most recent 
financial status report indicates that he was 
contemporaneously purchasing a new automobile for $14,000 
with a $348 monthly payment.  Collectively, the evidence on 
file shows that the veteran does indeed have sufficient 
income to allow repayment of the remaining $10,000 of loan 
guaranty indebtedness plus interest over a period of years 
without compromising his ability to provide himself and his 
minor dependent with the basic necessities of life.

The veteran is expected to accord a debt to the Government 
the same degree of fidelity and responsibility provided to 
any other debt.  None of the remaining factors listed for 
consideration in an equity and good conscience determination 
appear relevant in the present case.  Accordingly, in 
consideration of all of the evidence on file, the Board finds 
that the veteran was clearly substantially at fault in the 
creation of the loan guaranty indebtedness at issue and, 
considering that $16,403.75 of the indebtedness has already 
been waived on the basis of financial hardship, the evidence 
on file shows that he can repay the remaining $10,000 of 
indebtedness plus interest without incurring undue financial 
hardship or otherwise impairing his ability to provide 
himself and his minor dependent with the basic necessities of 
life considering that repayment may be made over a period of 
years.  Under the circumstances, collection of the remaining 
indebtedness would not be unduly favorable or adverse to the 
Government or the veteran.  38 U.S.C.A. §§ 5107(a), 5302; 
38 C.F.R. §§ 1.964, 1.965.  


ORDER

Waiver of recover of loan guaranty indebtedness of $10,000 
plus interest is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 


